Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/09/2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed 12/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The examiner notes that crossed out reference US Application 09/558,057 is an unrelated application which applicant failed to provide a copy thereof.
	
Examiner’s Comment
Regarding the claim set dated 8/18/2021, authorization for an examiner’s amendment was given in an interview with Adam Foreman on 5/13/2021 such that claim 6 was amended to depend from claim 4.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach an expandable implant including at least one expansion member that defines a ramped engagement surface configured to bear against an engagement surface of one of the first and second endplates, wherein the expandable implant defines a first height from the first bone contacting surface to the second bone contacting surface in the collapsed configuration, the expandable implant defines a second height from the first bone contacting surface to the second bone contacting surface in the collapsed configuration, and the second height is greater than the first height,
and wherein the expansion member defines a first guide member and a second guide member configured to engage the first guide member of the first endplate and the second guide member of the second endplate, respectively, so as to guide movement of the first and second endplates away from each other as the expansion member moves in the expansion direction, 

    PNG
    media_image1.png
    438
    545
    media_image1.png
    Greyscale

and wherein the first guide member of the expansion member defines first and second outer projections (108), and the second guide member of the expansion member defines first and second innerPage 2 of 6 4844-5272-5494.1DOCKET NO.: 104525.007850PATENTApplication No.: 16/662,074 Preliminary Amendmentprojections (110), and the inner projections are inwardly recessed with respect to the outer projections along a lateral direction that is oriented perpendicular to each of the expansion direction and the transverse direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Varela (8,894,712) – see figure 29a; Glerum et al (10,682,241),  see figure 46 and col. 17, lines 36-60.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRUCE E SNOW/Primary Examiner, Art Unit 3774